Case 19-00681   Doc 1   Filed 05/06/19   Entered 05/06/19 11:20:18   Desc Main
                           Document      Page 1 of 7
Case 19-00681   Doc 1   Filed 05/06/19   Entered 05/06/19 11:20:18   Desc Main
                           Document      Page 2 of 7
Case 19-00681   Doc 1   Filed 05/06/19   Entered 05/06/19 11:20:18   Desc Main
                           Document      Page 3 of 7
Case 19-00681   Doc 1   Filed 05/06/19   Entered 05/06/19 11:20:18   Desc Main
                           Document      Page 4 of 7
Case 19-00681   Doc 1   Filed 05/06/19   Entered 05/06/19 11:20:18   Desc Main
                           Document      Page 5 of 7
Case 19-00681   Doc 1   Filed 05/06/19   Entered 05/06/19 11:20:18   Desc Main
                           Document      Page 6 of 7
Case 19-00681   Doc 1   Filed 05/06/19   Entered 05/06/19 11:20:18   Desc Main
                           Document      Page 7 of 7
